Citation Nr: 0124422	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  00-00 439	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in New Orleans, Louisiana


THE ISSUE

Entitlement to an increased evaluation for hypertension with 
associated headaches, currently evaluated as 20 percent 
disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Phillip L. Krejci, Counsel

INTRODUCTION

The veteran had active service from June 1974 to September 
1975.

A March 1984 VA regional office (RO) decision granted service 
connection for hypertension and assigned a 20 percent 
evaluation.  This case comes to the Board of Veterans' 
Appeals (Board) from a September 1999 RO decision that denied 
an increased evaluation for hypertension with associated 
headaches.

The veteran testified at a July 2001 hearing before the 
undersigned Board Member at the RO.  The transcript of that 
hearing is of record.  


REMAND

During the July 2001 hearing, the veteran testified that all 
treatment for her hypertension had been provided by the VA 
hospital at Alexandria, Louisiana.  She said that her 
hypertension was worse since her last VA examination in 
December 1998.  She indicated that on her last visit to the 
hospital three months before the hearing, doctors told her 
that her heart was enlarged due to hypertension.  

The Board notes that the most recent VA treatment record in 
the claims file is dated in May 1996, and that the veteran's 
representative has requested that updated outpatient 
treatment records be obtained and associated with the claims 
file.  The Board emphasizes that records generated by VA 
facilities that may have an impact on the adjudication of a 
claim are considered constructively in the possession of VA 
adjudicators during the consideration of a claim, regardless 
of whether those records are physically on file.  See Dunn v. 
West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 
Vet. App. 611, 613 (1992).  

Furthermore, the requirement that VA treatment records be 
obtained and considered is part of the VA duty to assist a 
claimant in obtaining evidence pertaining to the claim.  The 
VA duty to assist was addressed in the Veterans Claims 
Assistance Act of 2000 (VCAA) (codified at 38 U.S.C. §§ 5100, 
5102, 5103, 5103A, and 5107 (West Supp. 2001)) and in 
implementing regulations, effective November 9, 2000 (see 66 
Fed. Reg. 45620, 45630-2 (Aug. 29, 2001) (to be codified at 
38 C.F.R. § 3.159)).  

Hence, the RO should obtain and associate with the claims 
file all outstanding VA medical records as well as records 
from any other source(s) or facility(ies) identified by the 
veteran.  

Thereafter, the claimant should be scheduled to undergo 
medical evaluation to obtain an assessment of the current 
severity of her hypertension.  The Board notes that VA's duty 
to assist the veteran in gathering evidence pertaining to her 
claim includes providing her with a thorough and 
contemporaneous examination, with emphasis on the limitation 
of activity imposed by the service-connected disability, that 
takes into account records of prior medical treatment and 
prior examinations.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); Green v. Derwinski, 1 Vet. App. 121 (1991); Lineberger 
v. Brown, 5 Vet. App. 367 (1993); Waddell v. Brown, 5 Vet. 
App. 454 (1993); 38 C.F.R. §§ 3.159(c)(4) (as amended), 
3.326, 4.1.  

In this case, the veteran's report of cardiac hypertrophy is 
in marked contrast with January 1999 echocardiography that 
showed normal cardiac chambers, normal left ventricular 
systolic function, decreased left ventricular diastolic 
function, but no significant valvular lesions and an ejection 
fraction of 70 percent.  The Board finds that it would be 
helpful for the examiner to comment upon the presence of 
hypertensive heart disease.  See Diagnostic Code 7007.

The appellant is hereby advised that failure to report to any 
scheduled VA examination, without good cause, may well result 
in a denial of the claim.  See 38 C.F.R. § 3.655 (2000).  
Examples of good cause include, but are not limited to, the 
illness or hospitalization of the claimant and death of an 
immediate family member.  Id.  If the appellant fails to 
report to any scheduled examination, the RO should obtain and 
associate with the record any notice(s) of the examination(s) 
sent to the appellant.  

In addition to the foregoing actions, the RO should undertake 
any other development and/or notification action required by 
VCAA.

Accordingly, the case is hereby REMANDED to the RO for the 
following:

1.  The RO should obtain and associate 
with the claim file all of the veteran's 
pertinent medical records from the 
Alexandria VA medical center, including 
records dated during and after 1996, as 
well as records from any other source(s) 
or facility(ies) identified by the 
veteran.  If any requested records are 
not available, or the search for any such 
records yields negative results, that 
fact should be clearly documented in the 
claim file, and the veteran and her 
representative should be duly notified.  
The veteran is free to submit additional 
medical records or other evidence, and 
the RO should afford her the opportunity 
to do so, or to indicate that she has no 
additional evidence to be considered, 
before a VA examination is scheduled.

2.  After the above development has been 
completed, and evidence obtained pursuant 
thereto has been associated with the 
claim file, the veteran should be 
afforded a VA cardiovascular examination 
to determine the nature and extent of all 
disability attributable to her service-
connected hypertension.  The entire claim 
file, to include a complete copy of this 
REMAND, must be made available to, and 
reviewed by, the physician designated to 
conduct the examination.  All indicated 
tests and studies should be performed, 
including X rays, electrocardiography, 
echocardiography, and, if warranted or if 
needed for rating purposes, an exercise 
stress test.  The examiner should comment 
upon the presence (or absence) of 
hypertensive heart disease.  All 
objective findings should be set forth in 
a typewritten report.  

3.  If the appellant fails to report for 
the scheduled examination, the RO should 
obtain and associate with the file copies 
of notices of the examination sent to 
her.

4.  To help avoid a future remand, the RO 
should ensure that all requested 
development has been completed, to the 
extent possible, in compliance herewith.  
If any requested development is not 
completed, or is deficient in any way, 
appropriate corrective action should be 
undertaken.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

5.  The RO must also review the claim file 
and ensure that all notification and 
development action required by VCAA is 
completed.  In particular, the RO should 
ensure that the notification and 
development procedures required by 38 
U.S.C. §§ 5103 and 5103A (as amended), and 
implemented by the new regulation that 
will be codified at 38 C.F.R. § 3.159, are 
satisfied.

6.  After completion of the foregoing 
development, and any other development 
and/or notification indicated or required, 
the RO should adjudicate the claim for a 
higher evaluation for service-connected 
hypertension in light of all pertinent 
evidence and legal authority (to include 
all applicable diagnostic codes).  The RO 
should apply the provisions of 38 C.F.R. § 
3.655, if appropriate.  The RO must 
provide reasons and bases for all its 
determinations, citing to all governing 
legal authority and precedent, and 
addressing all issues and concerns noted 
herein.

7.  If the benefits sought on appeal are 
not granted to the veteran's 
satisfaction, the RO should issue the 
veteran and her representative a 
supplemental statement of the case, 
citing the legal authority and rationale 
relied upon for the decision, and afford 
them the opportunity to respond before 
the claim file is returned to the Board 
for further appellate consideration.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefit sought should 
be granted or denied.  The veteran need take no action until 
otherwise notified, but she may furnish additional evidence 
and argument.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 
3 Vet. App. 129, 141 (1992).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims remanded to the RO by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court), for additional evidentiary development or 
other action, must be handled in an expeditious manner.  See 
The Veterans' Benefits Improvements Act of 1994, Pub. L. No. 
103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2001) (Historical and Statutory Notes).  
In addition, the VBA Adjudication Procedure Manual, M21-1, 
Part IV, paras. 8.44-8.45 and 38.02-38.03, directs the RO to 
provide expeditious handling of all cases that have been 
remanded by the Board and the Court.



		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


